In a summary proceeding to recover possession of certain leased premises, the landlord appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated March 22, 1995, which reversed a judgment of the Justice Court, Orange County (Turpin, J.), dated September 23, 1993, awarding possession of the premises to the landlord, and thereupon dismissed the petition.
Ordered that the order of the Appellate Term is reversed, on the law, with costs, the petition is granted, and the judgment of the Justice Court is reinstated.
The Appellate Term erred in concluding that the landlord was not entitled to recover possession of the premises inasmuch as the lease for the premises was assigned by the tenants Leonard and Thelma Goldberg to Pauline Goughian without requesting the consent of the landlord (see, Real Property Law § 226-b [1], [5]). Thompson, J. P., Joy, Altman and Hart, JJ., concur.